35 So. 3d 1012 (2010)
Scott SILVER, Appellant,
v.
Michelle SILVER, Appellee.
No. 5D09-1118.
District Court of Appeal of Florida, Fifth District.
May 28, 2010.
Gary S. Israel, Orlando, for Appellant.
Jennifer C. Frank, Maitland, for Appellee.
SAWAYA, J.
The former husband appeals the trial court's Order on the Report and Recommendation on the former wife's Motion for Contempt. The trial court apparently overlooked the Exceptions to the magistrate's Report and Recommendations timely filed by the former husband and found the former husband in willful contempt for failing to make all child support payments due and for failing to reimburse the former wife for certain identified expenses of the children. The Order was issued without a hearing on the former husband's Exceptions and without the court's benefit of the transcripts of the hearings before the magistrate, which transcripts were in the process of being prepared for the court's use. Accordingly, we reverse and remand this case to the trial court to conduct an appropriate hearing on the exceptions to the magistrate's report filed by the former husband. See Simmons v. Simmons, 16 So. 3d 878 (Fla. 5th DCA 2009).
REVERSED and REMANDED.
ORFINGER and TORPY, JJ., concur.